DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, line 10 of Claim 1 recites “a request” and then in lines 20-21 “a first request” and “a second request” are recited. It is unclear whether the “a request” of line 10 is the first request, the second request, a completely separate request, or some combination thereof. Examiner respectfully asks that applicant clarify the relationship between the request recited in line 10 to the subsequent first and second requests. For 
Dependent Claims 2-5 inherit the deficiencies of parent Claim 1 and are thus indefinite for the same reasons described above. Independent Claims 6 and 7 recited similar limitation with references to both “a request”, “a first request” and “a second request”, and as such are indefinite for the same reasons explained above. Appropriate correction is requested.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic (US 20180227221 A1), hereafter S1, in view of Zhang (US 20180227244 A1), hereafter Z1.
Regarding Claim 1, S1 discloses the below limitation:	a communication control device that controls the plurality of communication devices (S1 Fig 2 Service Classification Function 202 (i.e. communication control device)), wherein the communication control device includes:	a receiver (Fig 14C transceiver 34) configured to receive a request pertaining to use of data generated by the data generation device from a user device (Fig 2 Network Ingress at the Service Classification Function 202);	a processor (Fig 14C processor 32) configured to determine a route between the data generation device pertaining to the request received by the receiver and the user device (Par 3 SCF 202 may determine which Service Functions (SF) 204 that the packet should be routed through and determine the order that the packet should be routed through SF 204),	determine, based on the first request and the second request, a function to be executed by at least one of the first communication device and the second communication device (Par 3 SCF 202 determines which SF 204 the packets should be routed through (i.e. function to be executed on the packet)); and	a transmitter (Fig 14C transceiver 34) configured to transmit an instruction including information for identifying the function determined by the processor to at least one of the first communication device and the second communication device (Fig 2 wherein SFF 206 transmits to Service Functions 204 and wherein the instruction is the metadata attached to the packet header by SCF 202), and	at least one of the first communication device and the second communication device processes data corresponding to the first request and the second request based on the instruction (Fig 2 wherein Service Functions 204 process data according to respective requests).
Compare the instant Fig. 4 to S1 Fig. 2 recreated below. Examiner interprets the figures such that the Network Orchestrator 20 is analogous to the SCF 202, the IoT Devices 1a-c are analogous to SFs 204, Virtual GW 10#1 is analogous to the SFF 206, and Virtual GW 10#2 is analogous to the Egress Node 208.

    PNG
    media_image1.png
    676
    912
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    764
    1182
    media_image2.png
    Greyscale


S1 does not disclose the below limitation:	a plurality of communication devices and	specify a first communication device and a second communication device that are implemented at both ends of an overlapped route that is an overlap between a first route corresponding to a first request and a second route corresponding to a second request, and
Z1 does disclose the below limitation:	a plurality of communication devices (Z1 Fig 1 Network Elements 112) and	a communication control device that controls the plurality of communication devices (Fig 1 Resource Orchestrator 108), 	specify a first communication device and a second communication device that are implemented at both ends of an overlapped route that is an overlap between a first route corresponding to a first request and a second route corresponding to a second request (Fig 9 step 908 and Par 105 method includes determining if two links (i.e. paths) overlap), and
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and Z1, to combine the method of S1 in which a pair of requests can be consolidated into a single request packet by relying on SFC further with the analysis of overlapping paths in the network, as disclosed in Z1. SFC is used to reduce congestion in the network by allowing a user device to send a single request relating to two service functions instead of having to send two separate requests. There is then an intermediary device (instant communication control device or the S1 Service Classification Function 202) that receives the single request and translates it into the two sub-requests such that the requested functions are performed appropriately. The SFC architecture of S1 describes an overlapping path for every request up until the sub-requests are routed through the appropriate Service Functions (see Fig. 2 above). Combining sub-requests into a single request where there is an overlapping network path capable of performing all sub-requests lowers network congestion by reducing the number of requests going through the network, and also reducing the chance of overlapping paths interfering with one another. Therefore, it would have been obvious to combine S1 and Z1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, S1 and Z1 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	wherein when the first communication device has received video data from the data generation device and the first request indicates that video data satisfying a specified condition is to be received (S1 Par 42 when a user downloads a video file, network considers, for example, congestion to determine if video needs to be compressed),	the processor generates an instruction that includes information for identifying a function for extracting video data satisfying the condition from the received video data and transmitting the extracted video data to the second communication device (Par 41-42 Video processing is an example of  Service Functions 204), and	the transmitter transmits the instruction generated by the processor to the first communication device (Fig 2 wherein SFF 206 transmits to Service Functions 204 and wherein the instruction is the metadata attached to the packet header by SCF 202).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and Z1, to combine the aforementioned network system that processes data with specifying that at least one of the Service Functions offered by the network relates to video processing, as disclosed in S1. Video processing, such as extracting video from a cloud storage platform, is a commonly offered Service Function that can be requested via SFC. As S1 is related to SFC, requesting video data as described here doesn’t overcome the reference as it is a type of Service Function contemplated in the reference. Further, requesting video from a network source is known in the art and does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine S1 and Z1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, S1 discloses the below limitation:	a receiver (S1 Fig 14C transceiver 34) configured to receive a request pertaining to use of data generated by the data generation device from a user device (Fig 2 Network Ingress at the Service Classification Function 202);	a processor (Fig 14C processor 32) configured to determine a route between the data generation device pertaining to the request received by the receiver and the user device (Par 3 SCF 202 may determine which Service Functions (SF) 204 that the packet should be routed through and determine the order that the packet should be routed through SF 204),	determine, based on the first request and the second request, a function to be executed by at least one of the first communication device and the second communication device (Par 3 SCF 202 determines which SF 204 the packets should be routed through (i.e. function to be executed on the packet)); and	a transmitter (Fig 14C transceiver 34) configured to transmit an instruction including information for identifying the function determined by the processor to at least one of the first communication device and the second communication device (Fig 2 wherein SFF 206 transmits to Service Functions 204 and wherein the instruction is the metadata attached to the packet header by SCF 202).
S1 does not disclose the below limitation:	specify a first communication device and a second communication device that are implemented at both ends of an overlapped route that is an overlap between a first route corresponding to a first request and a second route corresponding to a second request,
Z1 does disclose the below limitation:	specify a first communication device and a second communication device that are implemented at both ends of an overlapped route that is an overlap between a first route corresponding to a first request and a second route corresponding to a second request (Z1 Fig 9 step 908 and Par 105 method includes determining if two links (i.e. paths) overlap),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and Z1, to combine the method of S1 in which a pair of requests can be consolidated into a single request packet by relying on SFC further with the analysis of overlapping paths in the network, as disclosed in Z1. SFC is used to reduce congestion in the network by allowing a user device to send a single request relating to two service functions instead of having to send two separate requests. There is then an intermediary device (instant communication control device or the S1 Service Classification Function 202) that receives the single request and translates it into the two sub-requests such that the requested functions are performed appropriately. The SFC architecture of S1 describes an overlapping path for every request up until the sub-requests are routed through the appropriate Service Functions (see Fig. 2 above). Combining sub-requests into a single request where there is an overlapping network path capable of performing all sub-requests lowers network congestion by reducing the number of requests going through the network, and also reducing the chance of overlapping paths interfering with one another. Therefore, it would have been obvious to combine S1 and Z1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, S1 discloses the below limitation:	a communication control device that controls the plurality of communication devices (S1 Fig 2 Service Classification Function 202 (i.e. communication control device)), the communication control method comprising:	receiving a request pertaining to use of data generated by the data generation device from a user device (Fig 2 Network Ingress at the Service Classification Function 202);	determining a route between the data generation device pertaining to the received request and the user device (Par 3 SCF 202 may determine which Service Functions (SF) 204 that the packet should be routed through and determine the order that the packet should be routed through SF 204);	determining, based on the first request and the second request, a function to be executed by at least one of the first communication device and the second communication device (Par 3 SCF 202 determines which SF 204 the packets should be routed through (i.e. function to be executed on the packet)); and	transmitting an instruction including information for identifying the determined function to at least one of the first communication device and the second communication device (Fig 2 wherein SFF 206 transmits to Service Functions 204 and wherein the instruction is the metadata attached to the packet header by SCF 202),	wherein at least one of the first communication device and the second communication device processes data corresponding to the first request and the second request based on the instruction (Fig 2 wherein Service Functions 204 process data according to respective requests).
S1 does not disclose the below limitation:	a plurality of communication devices and	specifying a first communication device and a second communication device that are implemented at both ends of an overlapped route that is an overlap between a first route corresponding to a first request and a second route corresponding to a second request;
Z1 does disclose the below limitation:	a plurality of communication devices (Z1 Fig 1 Network Elements 112) and	a communication control device that controls the plurality of communication devices (Fig 1 Resource Orchestrator 108), the communication control method comprising:	specifying a first communication device and a second communication device that are implemented at both ends of an overlapped route that is an overlap between a first route corresponding to a first request and a second route corresponding to a second request (Fig 9 step 908 and Par 105 method includes determining if two links (i.e. paths) overlap);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of S1 and Z1, to combine the method of S1 in which a pair of requests can be consolidated into a single request packet by relying on SFC further with the analysis of overlapping paths in the network, as disclosed in Z1. SFC is used to reduce congestion in the network by allowing a user device to send a single request relating to two service functions instead of having to send two separate requests. There is then an intermediary device (instant communication control device or the S1 Service Classification Function 202) that receives the single request and translates it into the two sub-requests such that the requested functions are performed appropriately. The SFC architecture of S1 describes an overlapping path for every request up until the sub-requests are routed through the appropriate Service Functions (see Fig. 2 above). Combining sub-requests into a single request where there is an overlapping network path capable of performing all sub-requests lowers network congestion by reducing the number of requests going through the network, and also reducing the chance of overlapping paths interfering with one another. Therefore, it would have been obvious to combine S1 and Z1 to obtain the invention, as specified in the instant claim.

Allowable Subject Matter

Claims 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended such that the aforementioned 112b indefiniteness issues have been overcome.
The following is a statement of reasons for the indication of allowable subject matter:  a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the language of Claim 2, namely “multiplexing and transmitting the first data and the second data”, overcomes cited prior art by multiplexing two separate sets of data in order to reduce congestion in the network. Prior art S1 is directed to routing a packet through more than one Service Functions, and it does not contemplate what to do if the Service Functions relate to retrieving data. While S1 could be interpreted such that both Service Functions provide additional data that is appended to the packet routed through them, such that it reads upon the instant Claim 2, S1 is silent on this situation. As such, it would be unfair to the applicant to interpret S1 in such a way. While multiplexing packets together before sending across a network is known in the art (see for example Krause cited below), multiplexing a first packet from a first device and a second packet from a second device in response to determining that both packets are destined for overlapping paths is not known in the art. In fact, prior art Z1 discloses that when an overlapping path is detected, the packets are discarded in order to prevent errors from occurring if the packets were to collide during transit. As such, Claim 2 is an improvement over the prior art. There is no reasonable combination of art that would read on the instant Claim 2 in its entirety. If the 112b indefinite issues of parent Claim 1 are overcome, Claim 2 would be allowable if rewritten into independent form including all limitations of the parent claim.
	In particular, the language of Claim 3, namely “transmitting the first data to the second communication device with the second time interval”, overcomes cited prior art by adding the concept of transmitting data only in specified intervals. While transmitting data in intervals is known in the art, Claim 3 takes a novel approach in which the interval of two packets is considered and the shortest interval of the two packets is selected to send both packets in that interval. Examiner notes that Claim 3 would be best understood in combination with the limitations of Claim 2, as sending the first packet in the interval of the second packet may cause errors unless the packets are to be multiplexed together and sent together in the reserved interval for the second packet. However, failing that combination, the claim as written is still novel over the prior art. Neither of the cited prior art references disclose a consideration of intervals when transmitting packets. A thorough and complete search did not elicit a single reference that disclosed sending a first packet in the interval of a second packet upon a determination that the interval of the second packet is shorter than the interval of the first packet. As such, there is no reasonable combination of prior art that reads upon the instant Claim 3 in its entirety. As such, Claim 3 would be allowable if rewritten in independent form to include all limitations of parent Claim 1 and amended to overcome the inherited 112b issues of Claim 1.
	In particular, the language of Claim 5, namely “a specified analysis is to be performed for video data extracted by the first communication device”, overcomes cited prior art by disclosing that the video data retrieved from the first device should be analyzed according to the request. While S1 does contemplate providing video processing as a Service Function, it is largely silent on the specific services being offered. S1 specifically discloses video retrieval and compression, but it does not disclose any kind of video analysis. Video analysis is known in the art, but there is no reasonable combination of art found that reads upon Claim 5 as well as parent Claim 1 and intervening Claim 4. As such, Claim 5 would be allowable if rewritten in independent form to include all limitations of Claims 1 and 4 and amended such that the inherited 112b issues from Claim 1 are overcome.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krause (US 6,996,129 B2) is directed to a method of multiple video files in order to load balance a network. The instant invention (namely Claim 2) is directed multiplexing data (and in particular video data) when there is overlapping paths to reduce network congestion. While the instant invention and Krause both multiplex packets in order to improve network performance, the instant invention is distinguished over Krause because the video data being multiplexed is unrelated data from two separate devices. Krause, meanwhile, is two video segments from the same source that are being multiplexed together in order to be replayed one after another in a digital cable television environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412